Citation Nr: 1026347	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 60 percent 
for low back strain with spondylosis.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1971 to August 1974 and again from May 1975 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2009, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing was associated with the claims 
folder.  The Veteran's claims file was then forwarded to his 
representative for further review of his appeal.  

The Board notes the Veteran submitted additional evidence in 
connection with his appeal in January 2009.  As this evidence was 
accompanied by a signed waiver of local jurisdictional review, 
the Board concludes that a remand of the Veteran's appeal to 
readjudicate his claims and to issue a supplemental statement of 
the case (SSOC) upon a denial of any portion of his appeal is not 
necessary.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran claims his low back disability is 100 percent 
disabling and renders him unemployable.

Evidence of record indicates that the Veteran became a paraplegic 
after a bout of meningitis, leaving him wheelchair-bound.  
Complications from sitting in a wheelchair, to include pressure 
sores, infections, and osteomyelitis led to extensive debridement 
of the Veteran's right hip and a left below the knee amputation 
(LBKA).  These conditions, however, are not service-connected.

Rather, the Veteran is service connected for low back strain with 
spondylosis (rated as 60 percent disabling) as well as a skin 
condition diagnosed as tinea corporis and postoperative residuals 
of multiple cystic lesions, both of which are rated as 
noncompensably disabling.  The Veteran has a combined 
service-connected disability rating of 60 percent.  

During the July 2009 hearing, the Veteran testified that he had 
been found to be totally disabled by the Social Security 
Administration (SSA) since 1999 primarily due to his spine 
disability.  Records associated with this determination are not 
currently of record.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice that 
the Veteran may be receiving disability benefits from the SSA, 
and that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting SSA disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under these circumstances, the RO should request a 
copy of the Veteran's SSA decision and the medical records relied 
upon for that determination.  

In addition, VA's duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination for 
his spine in July 2005, five years ago.  At that time, the 
examiner could not perform range of motion testing because the 
Veteran was unable to get out of his wheelchair.  Neurological 
testing, however, revealed abnormal pinprick sensation of the 
Veteran's right lower extremity.  

The Board notes that a 60 percent rating is the highest rating 
available under the spine diagnostic codes unless there is a 
showing of unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  Notes 
appended to the rating formula for diseases and injuries of the 
spine, however, specify that, among other things, any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id. at Note (1).

In this case, despite the July 2005 VA examiner's finding of 
abnormal pinprick sensation of the right lower extremity, the 
Veteran was never afforded a VA neurological examination or given 
consideration of whether he is entitled to separate ratings for 
neurological impairment secondary to his spine disability.  Given 
his severe non-service connected paraplegia it is also unclear 
whether the neurological impairment observed by the 2005 examiner 
is related to the Veteran's spine disability.  

In support of his claim, the Veteran has submitted various 
statements from his private physician Dr. Prokesch, where Dr. 
Prokesch concluded the Veteran is unemployable due to a 
combination of effects from his spine disability and 
complications associated with being wheelchair-bound.  
Specifically, in January 2006 and September 2007, Dr. Prokesch 
listed the Veteran's most significant disabilities to include 
paraplegia, depression, urinary tract infections, severe pressure 
wounds that led to LBKA, osteomyelitis and long standing back 
pain.  Dr. Prokesch opined in both statements that the 
"combination of all the above-mentioned medical problems does 
lead to [the Veteran] being completely disabled" and 
unemployable.  

The July 2005 VA examiner did not address the Veteran's 
employability.  Indeed, there is no medical opinion currently of 
record of whether the Veteran's service-connected conditions 
alone render the Veteran unemployable.  For these reasons, the 
Board concludes that a new VA examination is necessary.

Also on remand, records of ongoing VA low back, tinea corporis, 
and cystic lesion treatment should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Obtain records of low back, tinea 
corporis, and cystic lesion treatment that 
the Veteran may have received from the VA 
Medical Center in Atlanta, Georgia since 
October 2008.  All such available records 
should be associated with the Veteran's 
claims folder.  All efforts to obtain these 
documents should be fully annotated in the 
claims file, and the VA facility must provide 
a negative response if records are not 
available.  

2.  Contact the SSA for the purpose of 
obtaining a copy of any decision(s) and all 
medical records relied upon in conjunction 
with the Veteran's claim(s) and/or award(s) 
of SSA disability benefits.  All such 
available documents should be associated with 
the claims folder.  All efforts to obtain 
these documents should be fully annotated in 
the claims file, and the VA facility must 
provide a negative response if records are 
not available.  

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an orthopedic and neurological 
examination for his service-connected low 
back strain with spondylosis.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with the 
service-connected low back strain with 
spondylosis (and not the nonservice-connected 
residuals that the Veteran experiences after 
a bout of meningitis) should be noted in the 
examination report.  For any neurological 
impairment found on examination to be 
associated with the service-connected low 
back strain with spondylosis (and not the 
nonservice-connected residuals that the 
Veteran has as a result of his meningitis), 
the examiner should specifically state the 
affected nerve(s).  

The examiner is also asked to provide an 
opinion of what overall effect, if any, 
solely the Veteran's service-connected 
disabilities (including his low back strain 
with spondylosis, tinea corporis, and cystic 
lesions) has on his ability to obtain and 
retain employment.  In other words, the 
examiner is asked to express an opinion as to 
whether these disabilities would preclude an 
average person from obtaining, or retaining, 
substantially gainful employment.  In 
answering these questions, the examiner 
should consider the Veteran's level of 
education, special training, and previous 
work experience but not his age.  

Complete rationale (without resort to 
speculation) should be given for all opinions 
expressed.  

4.  After the above is complete, readjudicate 
the issues of entitlement to a disability 
rating greater than 60 percent for the 
service-connected low back strain with 
spondylosis and entitlement to a TDIU.  If 
the claims remain denied, provide the Veteran 
a supplemental statement of the case (SSOC), 
which includes notice of the appropriate 
neurological diagnostic codes.  An 
appropriate period of time should be allowed 
for response

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


